[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING ON DEFENDANTS' OBJECTION OF DECEMBER 22, 1997 TO REPORT OF ATTORNEYTRIAL REFEREE
It having been called to the court's attention that the Attorney Trial Referee filed his report in excess of 120 days from completion of the trial (Practice Book § 430A), the report is hereby rejected. The issue is controlled by Ficara v.O'Connor, 45 Conn. App. 626 (1997), in which the Appellate Court held the 120 day period to be non-waivable and non-extendable.
Pursuant to Practice Book § 443 the matter is hereby referred to the same attorney trial referee, Daniel Brennan, for a new trial which may at the referee's discretion, include all of the proceedings to date, including the transcript of the prior proceeding, and shall include such additional evidence not included in the prior proceedings as the referee may deem admissible and proper. Wegenroth v. Lazaro, CV92-298771S, J. D. of Fairfield at Bridgeport July 24, 1997, 20 CONN. L. RPTR. 165 (Stevens, J.).
MOTTOLESE, JUDGE